Exhibit 10.1 STOCK PURCHASE AGREEMENT by and among TECHNOLOGY RESEARCH CORPORATION as the Buyer, and HOSEA PARTNERS, LTD.; ROGER M. BOATMAN, AS TRUSTEE OF THE ROGER M. BOATMAN TRUST MELVIN R. HALL AND ELSA G. HALL, AS JOINT TENANTS WITH RIGHT OF SURVIVORSHIP as the Sellers, Dated March 2, 2010 TABLE OF CONTENTS ARTICLE I - DEFINITIONS ARTICLE II - PURCHASE AND SALE OF SHARES 2.1 Incorporation by Reference 2.2 Shares to be Sold 2.3 Purchase Price for Shares 2.4 Escrow Funds 2.5 Restrictions on TRC Shares 2.6 Additional Payments 2.7 Earn-Out Payment Reports; Payment Dates 2.8 Further Assurances ARTICLE III - REPRESENTATIONS AND WARRANTIES OF THE SELLERS 3.1 Organization and Good Standing 3.2 Authorization 3.3 Consent 3.4 No Contractual Violation 3.5 Title to Shares 3.6 Capitalization 3.7 Subsidiaries and Other Investments 3.8 Corporate Books and Records; Share Ownership 3.9 Financial Statements 3.10 No Undisclosed Liabilities 3.11 Bank Accounts 3.12 Title to Properties; Encumbrances 3.13 Inventories 3.14 Accounts Receivable 3.15 Suppliers 3.16 Litigation 3.17 Condition and Sufficiency of Assets 3.18 Compliance with Laws 3.19 Permits; Licenses 3.20 Material Contracts 3.21 Intellectual Property Rights 3.22 Taxes 3.23 Insurance 3.24 Environmental Matters 3.25 Brokers 3.26 Employees 3.27 Employee Benefit Plans 3.28 Relationships with Related Persons 3.29 Absence of Certain Business Practices 3.30 Absence of Certain Changes and Events 3.31 Full Disclosure ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF THE BUYER 4.1 Organization and Authority 4.2 Authorization; Binding Obligation 4.3 No Violations 4.4 Consents and Approvals 4.5 Issuance of the Securities 4.6 SEC Reports; Filings; Financial Statements 4.7 Litigation 4.8 Private Placement 4.9 Listing and Maintenance Requirements ARTICLE V - COVENANTS OF SELLERS PRIOR TO CLOSING DATE 5.1 Access and Investigation 5.2 Operation of the Business of the Company 5.3 Negative Covenant 5.4 Notification 5.5 Transfer of Real Property and Mortgages 5.6 Share Ownership ARTICLE VI - CERTAIN COVENANTS 6.1 Cooperation After the Closing 6.2 Furnishing of Information 6.3 Reservation and Listing of Securities 6.4 Investment Status 6.5 No Solicitation 6.6 Confidentiality 6.7 Enforceability; Remedies for Breach of Covenants 6.8 Further Action 6.9 Representations and Warranties ARTICLE VII - CONDITIONS TO CLOSING 7.1 Conditions to Obligations of the Sellers to Close 7.2 Conditions to Obligations of Buyer to Close ARTICLE VIII - CLOSING 8.1 Closing Date 8.2 Closing Deliveries by Sellers 8.3 Closing Deliveries by Buyer ARTICLE IX - SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION 9.1 Survival 9.2 Sellers’ Agreement to Indemnify 9.3 Buyer Indemnification Procedure 9.4 Buyer Agreement to Indemnify 9.5 Seller Indemnification Procedure 9.6 Limitations on AmountSellers 9.7 Limitations on AmountBuyer 9.8 Setoff 9.9 Defense of Notified Claims ARTICLE X - TERMINATION 10.1 Termination 10.2 Effect of Termination ARTICLE XI - MISCELLANEOUS PROVISIONS 11.1 Expenses 11.2 Waived Remedies 11.3 Notices 11.4 Public Announcements 11.5 Severability 11.6 Entire Agreement 11.7 Assignment 11.8 No Third Party Beneficiaries 11.9 Amendment 11.10 Counterparts 11.11 Specific Performance 11.12 Arbitration 11.13 Construction 11.14 Additional Assurances 11.15
